--------------------------------------------------------------------------------

Exhibit 10.52
 


INVISA, Inc.
Shares of Series B Convertible Preferred Stock and Common Stock Warrants
 
SUBSCRIPTION AGREEMENT
 
August 31, 2005


 


M.A.G. Capital, LLC
Mercator Momentum Fund III, LP
Monarch Pointe Fund, Ltd.
Asset Managers International, Ltd.
555 South Flower Street, Suite 4200
Los Angeles, California 90071


Ladies and Gentlemen:
 
Invisa, Inc. a Nevada corporation (the “Company”), hereby confirms its agreement
with the entities set forth on the signature page hereto (collectively, the
“Purchasers”) and M.A.G. CAPITAL, LLC (“MAG”), as set forth below.

        1.  The Securities. Subject to the terms and conditions herein
contained, the Company proposes to issue and sell to the Purchasers an aggregate
of: (a) Ten Thousand (10,000) shares of its Series B Convertible Preferred Stock
(the “Series B Stock”), which shall be convertible into shares (the “Conversion
Shares”) of the Company’s Common Stock (the “Common Stock”) in accordance with
the formula set forth in the Certificate of Designations further described below
and (b) Two Million Five Hundred Thousand (2,500,000) warrants, substantially in
the form attached hereto at Exhibit A (the “Warrants”), to acquire up to Two
Million Five Hundred Thousand (2,500,000) shares of Common Stock (the “Warrant
Shares”). The rights, preferences and privileges of the Series B Stock are as
set forth in the Certificate of Designations of Series B Preferred Stock as
filed with the Secretary of State of the State of Nevada (the “Certificate of
Designations”) in the form attached hereto as Exhibit B. The number of
Conversion Shares and Warrant Shares that any Purchaser may acquire at any time
are subject to limitation in the Certificate of Designations and in the
Warrants, respectively, so that the aggregate number of shares of Common Stock
of which such Purchaser and all persons affiliated with such Purchaser have
beneficial ownership (calculated pursuant to Rule 13d-3 of the Securities
Exchange Act of 1934, as amended) does not at any time exceed 9.99% of the
Company’s then outstanding Common Stock.
 
The Series B Stock and the Warrants are sometimes herein collectively referred
to as the “Securities.” This Agreement, the Certificate of Designations,
Registration Rights Agreement and the Warrant Agreements are sometimes herein
collectively referred to as the “Transaction Documents.”
 
 
1

--------------------------------------------------------------------------------

 
 
The Securities will be offered and sold to the Purchasers without such offers
and sales being registered under the Securities Act of 1933, as amended
(together with the rules and regulations of the Securities and Exchange
Commission (the “SEC”) promulgated thereunder, the “Securities Act”), in
reliance on exemptions therefrom.
 
In connection with the sale of the Securities, the Company has made available
(including electronically via the SEC’s EDGAR system) to Purchasers its periodic
and current reports, forms, schedules, proxy statements and other documents
(including exhibits and all other information incorporated by reference) filed
with the SEC under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”). These reports, forms, schedules, statements, documents, filings
and amendments, are collectively referred to as the “Disclosure Documents.” All
references in this Agreement to financial statements and schedules and other
information which is “contained,”“included” or “stated” in the Disclosure
Documents (or other references of like import) shall be deemed to mean and
include all such financial statements and schedules, documents, exhibits and
other information which is incorporated by reference in the Disclosure
Documents.
 
2.    Representations and Warranties of the Company. Except as set forth on the
Disclosure Schedule (the “Disclosure Schedule”) delivered by the Company to
Purchasers on the Closing Date (as defined in Section 3 below), or in the
Disclosure Documents the Company represents and warrants to and agrees with
Purchasers and MAG as follows:
 
(a)  The Disclosure Documents as of their respective dates did not, and will not
(after giving effect to any updated disclosures therein) as of the Closing Date,
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. The Disclosure Documents and the
documents incorporated or deemed to be incorporated by reference therein, at the
time they were filed or hereafter are filed with the SEC, complied and will
comply, at the time of filing, in all material respects with the requirements of
the Securities Act and/or the Exchange Act, as the case may be, as applicable.
 
(b)  Schedule A attached hereto sets forth a complete list of the subsidiaries
of the Company (the “Subsidiaries”). Each of the Company and its Subsidiaries
has been duly incorporated and each of the Company and the Subsidiaries is
validly existing in good standing as a corporation under the laws of its
jurisdiction of incorporation, with the requisite corporate power and authority
to own its properties and conduct its business as now conducted as described in
the Disclosure Documents and is duly qualified to do business as a foreign
corporation in good standing in all other jurisdictions where the ownership or
leasing of its properties or the conduct of its business requires such
qualification, except where the failure to be so qualified would not,
individually or in the aggregate, have a material adverse effect on the
business, condition (financial or other), properties, prospects or results of
operations of the Company and the Subsidiaries, taken as a whole (any such
event, a “Material Adverse Effect”); as of the Closing Date, the Company will
have the authorized, issued and outstanding capitalization set forth in on
Schedule B attached hereto (the “Company Capitalization”); except as set forth
in the Disclosure Documents or on Schedule A, the Company does not have any
subsidiaries or own directly or indirectly any of the capital stock or other
equity or long-term debt securities of or have any equity interest in any other
person; all of the  outstanding shares of capital stock of the Company and the
Subsidiaries have been duly authorized and validly issued, are fully paid and
nonassessable and were not issued in violation of any preemptive or similar
rights and are owned free and clear of all liens, encumbrances, equities, and
restrictions on transferability (other than those imposed by the Securities Act
and the state securities or “Blue Sky” laws) or voting; except as set forth in
the Disclosure Documents, all of the outstanding shares of capital stock of the
Subsidiaries are owned, directly or indirectly, by the Company; except as set
forth in the Disclosure Documents, no options, warrants or other rights to
purchase from the Company or any Subsidiary, agreements or other obligations of
the Company or any Subsidiary to issue or other rights to convert any obligation
into, or exchange any securities except for the $150,000 line of credit for,
shares of capital stock of or ownership interests in the Company or any
Subsidiary are outstanding; and except as set forth in the Disclosure Documents
or on Schedule C, there is no agreement, understanding or arrangement among the
Company or any Subsidiary and each of their respective stockholders or any other
person relating to the ownership, registration other than piggy back rights or
disposition of any capital stock of the Company or any Subsidiary or the
election of directors of the Company or any Subsidiary or the governance of the
Company’s or any Subsidiary’s affairs, and, if any, such agreements,
understandings and arrangements will not be breached or violated as a result of
the execution and delivery of, or the consummation of the transactions
contemplated by, the Transaction Documents.
 
 
 
2

--------------------------------------------------------------------------------

 

 
(c)    The Company has the requisite corporate power and authority to execute,
deliver and perform its obligations under the Transaction Documents. Each of the
Transaction Documents has been duly and validly authorized by the Company and,
when executed and delivered by the Company, will constitute a valid and legally
binding agreement of the Company, enforceable against the Company in accordance
with its terms except as the enforcement thereof may be limited by
(A) bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws now or hereafter in effect relating to or affecting
creditors’ rights generally or (B) general principles of equity and the
discretion of the court before which any proceeding therefore may be brought
(regardless of whether such enforcement is considered in a proceeding at law or
in equity) (collectively, the “Enforceability Exceptions”).
 
(d)    The Series B Stock and the Warrants have been duly authorized and, when
issued upon payment thereof in accordance with this Agreement, will have been
validly issued, fully paid and non-assessable. The Conversion Shares issuable
have been duly authorized and validly reserved for issuance, and when issued
upon conversion of the Series B Stock in accordance with the terms of the
Certificate of Designations, will have been validly issued, fully paid and
non-assessable. The Warrant Shares have been duly authorized and validly
reserved for issuance, and when issued upon exercise of the Warrants in
accordance with the terms thereof, will have been validly issued, fully paid and
non-assessable. The Common Stock of the Company conforms to the description
thereof contained in the Disclosure Documents. The stockholders of the Company
have no preemptive or similar rights with respect to the Common Stock.
 
(e)    No consent, approval, authorization, license, qualification, exemption or
order of any court or governmental agency or body or third party is required for
the performance of the Transaction Documents by the Company or for the
consummation by the Company of any of the transactions contemplated thereby, or
the application of the proceeds of the issuance of the Securities as described
in this Agreement, except for such consents, approvals, authorizations,
licenses, qualifications, exemptions or orders (i) as have been obtained on or
prior to the Closing Date, (ii) as are not required to be obtained on or prior
to the Closing Date that will be obtained when required, or (iii) the failure to
obtain which would not, individually or in the aggregate, have a Material
Adverse Effect.
 
(f)    Except as set forth on Schedule D, none of the Company or the
Subsidiaries is (i) in material violation of its articles of incorporation or
bylaws (or similar organizational document), (ii) in breach or violation of any
statute, judgment, decree, order, rule or regulation applicable to it or any of
its properties or assets, which breach or violation would, individually or in
the aggregate, have a Material Adverse Effect, or (iii) except as described in
the Disclosure Documents, in default (nor has any event occurred which with
notice or passage of time, or both, would constitute a default) in the
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, deed of trust, loan agreement,
note, lease, license, franchise agreement, permit, certificate or agreement or
instrument to which it is a party or to which it is subject, which default
would, individually or in the aggregate, have a Material Adverse Effect.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(g)    The execution, delivery and performance by the Company of the Transaction
Documents and the consummation by the Company of the transactions contemplated
thereby and the fulfillment of the terms thereof will not (a) violate, conflict
with or constitute or result in a breach of or a default under (or an event
that, with notice or lapse of time, or both, would constitute a breach of or a
default under) any of (i) the terms or provisions of any contract, indenture,
mortgage, deed of trust, loan agreement, note, lease, license, franchise
agreement, permit, certificate or agreement or instrument to which any of the
Company or the Subsidiaries is a party or to which any of their respective
properties or assets are subject, (ii) the Certificate of Incorporation or
bylaws of any of the Company or the Subsidiaries (or similar organizational
document) or (iii) any statute, judgment, decree, order, rule or regulation of
any court or governmental agency or other body applicable to the Company or the
Subsidiaries or any of their respective properties or assets or (b) result in
the imposition of any lien upon or with respect to any of the properties or
assets now owned or hereafter acquired by the Company or any of the
Subsidiaries; which violation, conflict, breach, default or lien would,
individually or in the aggregate, have a Material Adverse Effect.
 
(h)    The audited consolidated financial statements included in the Disclosure
Documents present fairly the consolidated financial position, results of
operations, cash flows and changes in shareholders’ equity of the entities, at
the dates and for the periods to which they relate and have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis; the interim un-audited consolidated financial statements included in the
Disclosure Documents present fairly the consolidated financial position, results
of operations and cash flows of the entities, at the dates and for the periods
to which they relate subject to year-end audit adjustments and have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis with the audited consolidated financial statements included
therein; the selected financial and statistical data included in the Disclosure
Documents present fairly the information shown therein and have been prepared
and compiled on a basis consistent with the audited financial statements
included therein, except as otherwise stated therein; and each of the auditors
previously engaged by the Company or to be engaged in the future by the Company
is an independent certified public accountant as required by the Securities Act
for an offering registered thereunder.
 
(i)    Except as described in the Disclosure Documents, there is not pending or,
to the knowledge of the Company, threatened any action, suit, proceeding,
inquiry or investigation, governmental or otherwise, to which any of the Company
or the Subsidiaries is a party, or to which their respective properties or
assets are subject, before or brought by any court, arbitrator or governmental
agency or body, that, if determined adversely to the Company or any such
Subsidiary, would, individually or in the aggregate, have a Material Adverse
Effect or that seeks to restrain, enjoin, prevent the consummation of or
otherwise challenge the issuance or sale of the Securities to be sold hereunder
or the application of the proceeds therefrom or the other transactions described
in the Disclosure Documents.
 
(j)    The Company and the Subsidiaries own or possess adequate licenses or
other rights to use all patents, trademarks, service marks, trade names,
copyrights and know-how that are necessary to conduct their businesses as
described in the Disclosure Documents. None of the Company or the Subsidiaries
has received any written notice of infringement of (or knows of any such
infringement of) asserted rights of others with respect to any patents,
trademarks, service marks, trade names, copyrights or know-how that, if such
assertion of infringement or conflict were sustained, would, individually or in
the aggregate, have a Material Adverse Effect.
 
 
 
4

--------------------------------------------------------------------------------

 

 
(k)    Each of the Company and the Subsidiaries possesses all licenses, permits,
certificates, consents, orders, approvals and other authorizations from, and has
made all declarations and filings with, all federal, state, local and other
governmental authorities, all self-regulatory organizations and all courts and
other tribunals presently required or necessary to own or lease, as the case may
be, and to operate its respective properties and to carry on its respective
businesses as now or proposed to be conducted as set forth in the Disclosure
Documents (“Permits”), except where the failure to obtain such Permits would
not, individually or in the aggregate, have a Material Adverse Effect and none
of the Company or the Subsidiaries has received any notice of any proceeding
relating to revocation or modification of any such Permit, except as described
in the Disclosure Documents and except where such revocation or modification
would not, individually or in the aggregate, have a Material Adverse Effect.
 
(l)    Subsequent to the respective dates as of which information is given in
the Disclosure Documents and except as described therein, (i) the Company and
the Subsidiaries have not incurred any material liabilities or obligations,
direct or contingent, or entered into any material transactions not in the
ordinary course of business or (ii) the Company and the Subsidiaries have not
purchased any of their respective outstanding capital stock, or declared, paid
or otherwise made any dividend or distribution of any kind on any of their
respective capital stock or otherwise (other than, with respect to any of such
Subsidiaries, the purchase of capital stock by the Company), (iii) there has not
been any material increase in the long-term indebtedness of the Company or any
of the Subsidiaries, (iv) there has not occurred any event or condition,
individually or in the aggregate, that has a Material Adverse Effect, and
(v) the Company and the Subsidiaries have not sustained any material loss or
interference with respect to their respective businesses or properties from
fire, flood, hurricane, earthquake, accident or other calamity, whether or not
covered by insurance, or from any labor dispute or any legal or governmental
proceeding.
 
(m)    There are no material legal or governmental proceedings nor are there any
material contracts or other documents required by the Securities Act to be
described in a prospectus that are not described in the Disclosure Documents.
Except as described in the Disclosure Documents, none of the Company or the
Subsidiaries is in default under any of the contracts described in the
Disclosure Documents, has received a notice or claim of any such default or has
knowledge of any breach of such contracts by the other party or parties thereto,
except for such defaults or breaches as would not, individually or in the
aggregate, have a Material Adverse Effect.
 
(n)    Each of the Company and the Subsidiaries has good and marketable title to
all real property described in the Disclosure Documents as being owned by it and
good and marketable title to the leasehold estate in the real property described
therein as being leased by it, free and clear of all liens, charges,
encumbrances or restrictions, except, in each case, as described in the
Disclosure Documents or such as would not, individually or in the aggregate,
have a Material Adverse Effect. All material leases, contracts and agreements to
which the Company or any of the Subsidiaries is a party or by which any of them
is bound are valid and enforceable against the Company or any such Subsidiary,
are, to the knowledge of the Company, valid and enforceable against the other
party or parties thereto and are in full force and effect.
 
 
 
5

--------------------------------------------------------------------------------

 
 
(o)    Each of the Company and the Subsidiaries has filed all necessary federal,
state and foreign income and franchise tax returns, except where the failure to
so file such returns would not, individually or in the aggregate, have a
Material Adverse Effect, and has paid all taxes shown as due thereon; and other
than tax deficiencies which the Company or any Subsidiary is contesting in good
faith and for which adequate reserves have been provided in accordance with
generally accepted accounting principles, there is no tax deficiency that has
been asserted against the Company or any Subsidiary that would, individually or
in the aggregate, have a Material Adverse Effect.
 
(p)    None of the Company or the Subsidiaries is, or immediately after the
Closing Date will be, required to register as an “investment company” or a
company “controlled by” an “investment company” within the meaning of the
Investment Company Act of 1940, as amended (the “Investment Company Act”).
 
(q)    None of the Company or the Subsidiaries or, to the knowledge of any of
such entities’ directors, officers, employees, agents or controlling persons,
has taken, directly or indirectly, any action designed, or that might reasonably
be expected, to cause or result in the stabilization or manipulation of the
price of the Common Stock.
 
(r)    None of the Company, the Subsidiaries or any of their respective
Affiliates (as defined in Rule 501(b) of Regulation D under the Securities Act)
directly, or through any agent, engaged in any form of general solicitation or
general advertising (as those terms are used in Regulation D under the
Securities Act) in connection with the offering of the Securities or engaged in
any other conduct that would cause such offering to be constitute a public
offering within the meaning of Section 4(2) of the Securities Act. Assuming the
accuracy of the representations and warranties of the Purchasers in Section 6
hereof, it is not necessary in connection with the offer, sale and delivery of
the Securities to the Purchasers in the manner contemplated by this Agreement to
register any of the Securities under the Securities Act.
 
(s)    There is no strike, labor dispute, slowdown or work stoppage with the
employees of the Company or any of the Subsidiaries which is pending or, to the
knowledge of the Company or any of the Subsidiaries, threatened.
 
(t)    Each of the Company and the Subsidiaries carries general liability
insurance coverage comparable to other companies of its size and similar
business.
 
(u)    Each of the Company and the Subsidiaries maintains internal accounting
controls which provide reasonable assurance that (A) transactions are executed
in accordance with management’s authorization, (B) transactions are recorded as
necessary to permit preparation of its financial statements and to maintain
accountability for its assets, and (C) access to its material assets is
permitted only in accordance with management’s authorization and (D) the values
and amounts reported for its material assets are compared with its existing
assets at reasonable intervals.
 
 
 
6

--------------------------------------------------------------------------------

 
 
(v)    Except for a fee payable to MAG, the Company does not know of any claims
for services, either in the nature of a finder’s fee or financial advisory fee,
with respect to the offering of the Securities and the transactions contemplated
by the Transaction Documents for which MAG is the payor or payee.
 
(w)    The Common Stock is traded on the Over the Counter Bulletin Board_ (the
“OTC:BB”). Except as described in the Disclosure Documents, the Company
currently is not in violation of, and the consummation of the transactions
contemplated by the Transaction Documents will not violate, any rule of the
National Association of Securities Dealers.
 
(x)    The Company is eligible to use SB-2 for the resale of the Conversion
Shares and the Warrant Shares by Purchasers or their transferees and the Warrant
Shares by Purchasers, MAG or their transferees. The Company has no reason to
believe that it is not capable of satisfying the registration or qualification
requirements (or an exemption therefrom) necessary to permit the resale of the
Conversion Shares and the Warrant Shares under the securities or “blue sky” laws
of any jurisdiction within the United States.
 
(y)  Set forth on Schedule E is the Company’s intended use of the proceeds from
this transaction.
 
(z)    Except as set forth on Schedule F, none of the officers or directors of
the Company (i) has been convicted of any crime (other than  traffic
violations  or misdemeanors not involving fraud) or is currently under
investigation or indictment for any such crime, (ii) has been found by a court
or governmental agency to have violated any securities or commodities law or to
have committed fraud or is currently a party to any legal proceeding in which
either is alleged, (iii) has been the subject of a proceeding under the
bankruptcy laws or any similar state laws, or (iv) has been an officer,
director, general partner, or managing member of an entity which has been the
subject of such a proceeding.
 
(aa)  The Company’s most recent SEC review commenced on approximately June 25,
2003 and was concluded in approximately 2003.
 
(bb)  The Company’s CUSIP number is 461850109.
 
3.  Purchase, Sale and Delivery of the Securities.
 
(a)  Issuance of Series B Stock and Warrants. On the basis of the
representations, warranties, agreements and covenants herein contained and
subject to the terms and conditions herein set forth, the Company agrees to
issue and sell to the Purchasers, and Purchasers agree to purchase from the
Company, 10,000 shares of Series B Stock at $100.00 per share in the amounts
shown on the signature page hereto. In connection with the purchase and sale of
Series B Stock, for no additional consideration, the Purchasers will receive
Warrants to purchase up to an aggregate of 2,500,000 shares of Common Stock, and
MAG will receive Warrants to purchase up to an aggregate of 2,500,000 shares of
Common Stock, subject to adjustment as set forth in the Warrants.
 
 
 
7

--------------------------------------------------------------------------------

 

 
(b)    Closing. The closing of the transactions described herein (the “Closing”)
shall take place at a time and on a date (the “Closing Date”) to be specified by
the parties, which will be no later than 5:00 p.m. (Pacific time) on August 31,
2005. On the Closing Date, the Company shall deliver (a) certificates in
definitive form for the Series B Stock in the names and amounts set forth on the
signature page hereto, (b) Warrants, in the names and amounts set forth on the
signature page hereto, (c) the Subscription Agreement, Certificate of
Designation and Registration Rights Agreement, each duly executed on behalf of
the Company, and (d) the Opinion of Counsel in the form attached hereto as
Exhibit C. On the Closing Date, Purchasers shall deliver (i) 50% of the Purchase
Price or $500,000 by wire transfer of immediately available funds to an escrow
account mutually acceptable to the parties, and (ii) the Subscription Agreement
and Registration Rights Agreement, each duly executed on behalf of the
Purchasers and MAG. The Closing will occur when all documents and instruments
necessary or appropriate to effect the transactions contemplated herein are
exchanged by the parties and all actions taken at the Closing will be deemed to
be taken simultaneously. 
 
(c)    Release from Escrow. Upon receipt of written confirmation from MAG that
all documents and instruments have been duly executed and delivered, the escrow
holder shall release (a) to the Company, the sum of $455,000 and (b) to MAG, the
Due Diligence Fee in the amount of $40,000, and the legal fees in the amount of
$5,000.
 
(d)    Conditions to Final Funding. Provided that no Event of Default (as that
term is defined in Section 10 below) has occurred, within two trading days after
Company (i) files the Registration Statement and (ii) delivers to MAG and
Purchaser a certificate executed on behalf of the Company by its Chief Financial
Officer certifying that all representations and warranties made by the Company
herein are true and correct as of the date of the Registration Statement, the
Purchaser covenants and agrees to deliver to the Company the balance of the
Purchase Price or $500,000.
 
(e)    In the event that on or before 40 days after the Closing Date, the
conditions to funding the balance of the Purchase Price have not been satisfied
by Company or waived in writing by Purchaser and MAG, then (a) the Purchaser’s
obligation to fund the balance of the Purchase Price shall terminate, and (b)
the number of shares Series B Stock issued to Purchaser in excess of the
Purchaser Price actually paid by Purchaser shall automatically cancel. The
Warrants shall be remain in full force and effect as originally issued.
 
4.    Certain Covenants of the Company. The Company covenants and agrees with
each Purchaser as follows:
 
(a)    None of the Company or any of its Affiliates will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any “security” (as
defined in the Securities Act) which could be integrated with the sale of the
Securities in a manner which would require the registration under the Securities
Act of the Securities.
 
 
 
8

--------------------------------------------------------------------------------

 
 
(b)    The Company will not become, at any time prior to the expiration of three
years after the Closing Date, an open-end investment company, unit investment
trust, closed-end investment company or face-amount certificate company that is
or is required to be registered under the Investment Company Act.
 
(c)    None of the proceeds of the Series B Stock will be used to reduce or
retire any insider note or convertible debt held by an officer or director of
the Company.
 
(d)    Subject to Section 10 of this Agreement, the Conversion Shares and the
Warrant Shares will be eligible for trading on the Over-the-Counter Bulletin
Board, or such market on which the Company’s shares are subsequently listed or
traded, immediately following the effectiveness of the Registration Statement.
 
(e)    The Company will use best efforts to do and perform all things required
to be done and performed by it under this Agreement and the other Transaction
Documents and to satisfy all conditions precedent on its part to the obligations
of the Purchasers to purchase and accept delivery of the Securities.
 
(f)    Commencing on the Closing Date and continuing until the Registration
Statement is declared effective, Company shall not file a registration statement
with the SEC to register any shares other than the shares of Common Stock
issuable to Purchasers and MAG upon conversion of the Series B Preferred Stock
and exercise of the Warrants, up to 500,000 shares of Common Stock for payment
of Dividends on the Series B Preferred Stock, and the shares of Common Stock
issuable to the persons and entities set forth on Exhibit C.
 
5.    Conditions of the Purchasers’ Obligations. The obligation of each
Purchaser to purchase and pay for the Securities is subject to the following
conditions unless waived in writing by the Purchaser:
 
(a)    The representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects (other than
representations and warranties with a Material Adverse Effect qualifier, which
shall be true and correct as written) on and as of the Closing Date; the Company
shall have complied in all material respects with all agreements and satisfied
all conditions on its part to be performed or satisfied hereunder at or prior to
the Closing Date.

                        (b)    None of the issuance and sale of the Securities
pursuant to this Agreement or any of the transactions contemplated by any of the
other Transaction Documents shall be enjoined (temporarily or permanently) and
no restraining order or other injunctive order shall have been issued in respect
thereof; and there shall not have been any legal action, order, decree or other
administrative proceeding instituted or, to the Company’s knowledge, threatened
against the Company or against any Purchaser relating to the issuance of the
Securities or any Purchaser’s activities in connection therewith or any other
transactions contemplated by this Agreement, the other Transaction Documents or
the Disclosure Documents
 
 
 
9

--------------------------------------------------------------------------------

 
 


(c)    The Purchasers shall have received certificates, dated the Closing Date
and signed by the Chief Executive Officer and the Chief Financial Officer of the
Company, to the effect of paragraphs 5(a) and (b).
 
(d)    The Purchasers shall have received an opinion of counsel selected by the
Company with respect to the authorization of the Series B Stock, the Conversion
Shares, the Warrants and the Warrant Shares and other customary matters in the
form attached hereto as Exhibit C.
 
6.    Representations and Warranties of the Purchasers.
 
(a)    Each Purchaser and MAG represents and warrants to the Company that the
Securities to be acquired by it hereunder (including the Conversion Shares and
the Warrant Shares that it may acquire upon conversion or exercise thereof, as
the case may be) are being acquired for its own account for investment and with
no intention of distributing or reselling such Securities (including the
Conversion Shares and the Warrant Shares that it may acquire upon conversion or
exercise thereof, as the case may be) or any part thereof or interest therein in
any transaction which would be in violation of the securities laws of the United
States of America or any State. Nothing in this Agreement, however, shall
prejudice or otherwise limit a Purchaser’s right to sell or otherwise dispose of
all or any part of such Conversion Shares or Warrant Shares under an effective
registration statement under the Securities Act and in compliance with
applicable state securities laws or under an exemption from such registration.
By executing this Agreement, each Purchaser further represents that such
Purchaser does not have any contract, undertaking, agreement or arrangement with
any person to sell, transfer or grant participation to any Person with respect
to any of the Securities.
 
(b)    Each Purchaser and MAG understands that the Securities (including the
Conversion Shares and the Warrant Shares that it may acquire upon conversion or
exercise thereof, as the case may be) have not been registered under the
Securities Act and may not be offered, resold, pledged or otherwise transferred
except (a) pursuant to an exemption from registration under the Securities Act
(and, if requested by the Company, based upon an opinion of counsel acceptable
to the Company) or pursuant to an effective registration statement under the
Securities Act and (b) in accordance with all applicable securities laws of the
states of the United States and other jurisdictions.
 
Each Purchaser and MAG agrees to the imprinting, so long as appropriate, of the
following legend on the Securities (including the Conversion Shares and the
Warrant Shares that it may acquire upon conversion or exercise thereof, as the
case may be):
 
The shares of stock evidenced by this certificate have not been registered under
the U.S. Securities Act of 1933, as amended, and may not be offered, sold,
pledged or otherwise transferred (“transferred”) in the absence of such
registration or an applicable exemption therefrom. In the absence of such
registration, such shares may not be transferred unless, if the Company
requests, the Company has received a written opinion from counsel in form and
substance satisfactory to the Company stating that such transfer is being made
in compliance with all applicable federal and state securities laws.
 
 
 
10

--------------------------------------------------------------------------------

 
 
The legend set forth above may be removed if and when the Conversion Shares or
the Warrant Shares, as the case may be, are disposed of pursuant to an effective
registration statement under the Securities Act or in the opinion of counsel to
the Company experienced in the area of United States Federal securities laws
such legends are no longer required under applicable requirements of the
Securities Act. The Series B Stock, the Warrants, the Conversion Shares and the
Warrant Shares shall also bear any other legends required by applicable Federal
or state securities laws, which legends may be removed when in the opinion of
counsel to the Company experienced in the applicable securities laws, the same
are no longer required under the applicable requirements of such securities
laws. The Company agrees that it will provide each Purchaser, upon request, with
a substitute certificate, not bearing such legend at such time as such legend is
no longer applicable. Each Purchaser agrees that, in connection with any
transfer of the Conversion Shares or the Warrant Shares by it pursuant to an
effective registration statement under the Securities Act, such Purchaser will
comply with all prospectus delivery requirements of the Securities Act. The
Company makes no representation, warranty or agreement as to the availability of
any exemption from registration under the Securities Act with respect to any
resale of the Series B Stock, the Warrants, the Conversion Shares or the Warrant
Shares.
 
(c)    Each Purchaser and MAG is an “accredited investor” within the meaning of
Rule 501(a) of Regulation D under the Securities Act. Neither Purchaser nor MAG
learned of the opportunity to acquire Securities or any other security issuable
by the Company through any form of general advertising or public solicitation.
 
(d)    Each Purchaser and MAG represents and warrants to the Company that it has
such knowledge, sophistication and experience in business and financial matters
so as to be capable of evaluating the merits and risks of the prospective
investment in the Securities, having been represented by counsel, and has so
evaluated the merits and risks of such investment and is able to bear the
economic risk of such investment and, at the present time, is able to afford a
complete loss of such investment.
 
(e)    Each Purchaser represents and warrants to the Company that (i) the
purchase of the Securities to be purchased by it has been duly and properly
authorized and this Agreement has been duly executed and delivered by it or on
its behalf and constitutes the valid and legally binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights generally and to general principles of equity; (ii) the
purchase of the Securities to be purchased by it does not conflict with or
violate its charter, by-laws or any law, regulation or court order applicable to
it; and (iii) the purchase of the Securities to be purchased by it does not
impose any penalty or other onerous condition on the Purchaser under or pursuant
to any applicable law or governmental regulation.
 
 
 
11

--------------------------------------------------------------------------------

 
 


(f)    Each Purchaser and MAG represents and warrants to the Company that
neither it nor any of its directors, officers, employees, agents, partners,
members, controlling persons or shareholders holding 5% or more of the Common
Stock outstanding on the Closing Date, has taken or will take, directly or
indirectly, any actions designed, or might reasonably be expected to cause or
result in the stabilization or manipulation of the price of the Common Stock.
 
(g)    Each Purchaser and MAG acknowledges it or its representatives have
reviewed the Disclosure Documents and further acknowledges that it or its
representatives have been afforded (i) the opportunity to ask such questions as
it has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the offering of the Securities
and the merits and risks of investing in the Securities; (ii) access to
information about the Company and the Company’s financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment in the Securities; and (iii) the opportunity to
obtain such additional information which the Company possesses or can acquire
without unreasonable effort or expense that is necessary to verify the accuracy
and completeness of the information contained in the Disclosure Documents.
 
(h)    Each Purchaser and MAG represents and warrants to the Company that it has
based its investment decision solely upon the information contained in the
Disclosure Documents and such other information as may have been provided to it
or its representatives by the Company in response to their inquiries, and has
not based its investment decision on any research or other report regarding the
Company prepared by any third party (“Third Party Reports”). Each Purchaser
understands and acknowledges that (i) the Company does not endorse any Third
Party Reports and (ii) its actual results may differ materially from those
projected in any Third Party Report.
 
(i)    Each Purchaser and MAG understands and acknowledges that (i) any
forward-looking information included in the Disclosure Documents supplied to
Purchaser by the Company or its management is subject to risks and
uncertainties, including those risks and uncertainties set forth in the
Disclosure Documents; and (ii) the Company’s actual results may differ
materially from those projected by the Company or its management in such
forward-looking information.
 
(j)    Each Purchaser and MAG understands and acknowledges that (i) the
Securities are offered and sold without registration under the Securities Act in
a private placement that is exempt from the registration provisions of the
Securities Act and (ii) the availability of such exemption depends in part on,
and that the Company and its counsel will rely upon, the accuracy and
truthfulness of the foregoing representations and Purchaser hereby consents to
such reliance.
 
7.    Covenants of Purchasers Not to Short Stock. Commencing on the date hereof
and continuing until such time as the Series B Stock and Warrants are no longer
outstanding Purchasers, on behalf of themselves and their affiliates, hereby
covenant and agree not to offer to “short sell”, or contract to “short sell” the
securities of the Company against the unconverted Series B Stock or the
un-exercised Warrants. In the event that the Registration Statement is not
deemed effective within 5 months after the Closing Date or if at anytime after
initial effectiveness the Registration Statement is ineffective, then this
covenant shall toll until such time as the Registration Statement is effective.
 
 
 
12

--------------------------------------------------------------------------------

 
 
8.    Termination.
 
(a)    This Agreement may be terminated in the sole discretion of the Company by
notice to each Purchaser if at the Closing Date:
 
(i)    the representations and warranties made by any Purchaser in Section 6 are
not true and correct in all material respects; or
 
(ii)    as to the Company, the sale of the Securities hereunder (i) is
prohibited or enjoined by any applicable law or governmental regulation or (ii)
subjects the Company to any penalty, or in its reasonable judgment, other
onerous condition under or pursuant to any applicable law or government
regulation that would materially reduce the benefits to the Company of the sale
of the Securities to such Purchaser, so long as such regulation, law or onerous
condition was not in effect in such form at the date of this Agreement.
 
(b)    This Agreement may be terminated by any Purchaser or MAG by notice to the
Company given in the event that the Company shall have failed, refused or been
unable to satisfy all material conditions on its part to be performed or
satisfied hereunder on or prior to the Closing Date, or if after the execution
and delivery of this Agreement and immediately prior to the Closing Date,
trading in securities of the Company on the OTCBB shall have been suspended.
 
(c)    This Agreement may be terminated by mutual written consent of all
parties.
 
9.    Registration. Within 30 days after the Closing Date, the Company shall
prepare and file with the SEC a Registration Statement covering the resale of
the maximum number of Conversion Shares issuable upon conversion of the Series B
Stock and the Warrant Shares (collectively, the “Registrable Securities”), as
set forth in the Registration Rights Agreement attached hereto as Exhibit D.
Within 100 days after filing the Registration Statement, such Registration
Statement must be declared effective by the SEC and the final prospectus must be
filed with the SEC pursuant to Rule 424(b) with copies provided to Purchaser and
MAG.
 
10.    Event of Default. If an Event of Default (as defined below) occurs, the
Purchasers and MAG shall have the right to exercise any or all of the rights
given to the Purchasers and MAG relating to the Securities, as further described
in the Certificate of Designations. In addition, the price at which the shares
of Series B Stock may be converted into Common Stock shall be reduced from 80%
of the Market Price (as defined in the Certificate of Designations) to 70% of
the Market Price, subject to the Ceiling Price and Floor Price as those terms
are defined in the Certificate of Designations.
 
 
 
13

--------------------------------------------------------------------------------

 
 
An “Event of Default” shall include (a) the commencement by the Company of a
voluntary case or proceeding under the bankruptcy laws, (b) the breach by
Company of any of the covenants or representations made herein, or (c) the
Company’s failure to: (i) discharge or stay a bankruptcy proceeding within 60
days of such action being taken against the Company, (ii) file the Registration
Statement with the SEC within 30 days after the Closing Date, (iii) have the
Registration Statement deemed effective by the SEC within 100 days after the
date of filing of the Registration Statement and maintain the effectiveness
thereafter; (iv) file the final prospectus with the SEC pursuant to Rule 424(b)
within 100 days after the date of filing of the Registration Statement and
deliver copies thereof to Purchaser and MAG, (v) maintain trading of the
Company’s Common Stock on the OTCBB except for any periods when the stock is
listed on the NASDAQ Small Stock Market, the NASDAQ National Stock Market, the
AMEX or the NYSE, (vi) pay the expenses referred to below or the Due Diligence
Fee within three (3) days after the Closing; (vii) deliver to Purchasers, or
Purchasers’ broker, as directed, Common Stock that Purchasers have converted
within five (5) business days of such conversions; (viii) pay any Dividend (as
defined in the Certificate of Designations) when due.
 
IN THE EVENT THAT (A) THE COMPANY FAILS TO FILE THE REGISTRATION STATEMENT WITH
THE SEC WITHIN 30 DAYS AFTER THE CLOSING DATE (B) THE REGISTRATION STATEMENT IS
NOT DEEMED EFFECTIVE BY THE SEC WITHIN 90 DAYS AFTER INITIAL FILING, (C) THE
FINAL PROSPECTUS IS NOT FILED WITH THE SEC WITHIN 100 DAYS AFTER THE
REGISTRATION STATEMENT IS INITIALLY FILED, OR (D) THE COMPANY FAILS TO MAINTAIN
THE EFFECTIVENESS OF THE REGISTRATION STATEMENT ONCE DEEMED EFFECTIVE, AS A
REMEDY FOR SUCH AN EVENT OF DEFAULT, COMPANY SHALL PAY TO PURCHASERS, IN CASH,
$667 FOR EACH DAY THAT SUCH AN EVENT OF DEFAULT REMAINS UNCURED. PAYMENT
PURSUANT TO THIS PARAGRAPH SHALL BE DUE ON THE LAST DAY OF EACH MONTH DURING
WHICH SUCH DEFAULT OCCURS. ANY PAYMENT NOT RECEIVED ON OR BEFORE THE 3RD DAY OF
THE FOLLOWING MONTH SHALL ACCRUE INTEREST AT THE RATE OF 10% PER ANNUM.
PURCHASERS AND COMPANY ACKNOWLEDGE AND AGREE THAT THEY HAVE MUTUALLY DISCUSSED
THE IMPRACTICALITY AND EXTREME DIFFICULTY OF FIXING THE ACTUAL DAMAGES
PURCHASERS WOULD INCUR IN THE CASE OF SUCH AN EVENT OF DEFAULT, AND THAT AS A
RESULT OF SUCH DISCUSSION THE PARTIES AGREE THAT $667 FOR EACH DAY THAT THE
REGISTRATION STATEMENT FILING IS DELAYED REPRESENTS A REASONABLE ESTIMATE OF THE
ACTUAL DAMAGES WHICH PURCHASERS WOULD INCUR IN THE CASE OF SUCH AN EVENT OF
DEFAULT. PURCHASERS AND COMPANY SPECIFICALLY AND EXPRESSLY AGREE TO ABIDE BY THE
TERMS AND PROVISIONS OF THIS PARAGRAPH CONCERNING LIQUIDATED DAMAGES.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
11.    Notices. All communications hereunder shall be in writing and shall be
hand delivered, mailed by first-class mail, couriered by next-day air courier or
by facsimile and confirmed in writing (i) if to the Company, at the addresses
set forth below, or (ii) if to a Purchaser or MAG, to the address set forth for
such party on the signature page hereto.
 
If to the Company:
Invisa, Inc.
6935 15th Street East
Sarasota, Florida 34243
Attention: Ed King, CFO
Telephone: 941-355-9361
Facsimile: 941-355-9373

 
with a copy to:
Barry I. Grossman, Esq.
Ellenoff Grossman & Schole LLP
370 Lexington Avenue
New York, NY  10017
Business: +1 (212) 370-1300
Business Fax: +1 (212) 370-7889
 
Communications shall be deemed to be given: (i) three (3) days after it is
received if sent by facsimile at the address and number set forth above;
provided that notices given by facsimile shall not be effective, unless either
(a) a duplicate copy of such facsimile notice is promptly given by depositing
the same in the mail, postage prepaid and addressed to the party as set forth
below or (b) the receiving party delivers a written confirmation of receipt for
such notice by any other method permitted under this paragraph; and further
provided that any notice given by facsimile received after 5:00 p.m.
(recipient’s time) or on a non-business day shall be deemed received on the next
business day; (ii) five (5) business days after deposit in the United States
mail, certified, return receipt requested, postage prepaid, and addressed to the
party as set forth below; or (iii) the next business day after deposit with an
international overnight delivery service, postage prepaid, addressed to the
party as set forth below with next business day delivery guaranteed; provided
that the sending party receives confirmation of delivery from the delivery
service provider.
 
12.    Survival Clause. The respective representations, warranties, agreements
and covenants of the Company and the Purchasers set forth in this Agreement
shall survive until the first anniversary of the Closing.
 
13.    Fees and Expenses. Within three (3) days of Closing, the Company agrees
to pay Purchasers' legal expenses incurred in connection with the preparation
and negotiation of the Transaction Documents up to $5,000.
 
 
 
15

--------------------------------------------------------------------------------

 
 
14.    Legal Fees. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the Warrants or the Certificate of
Designations, the prevailing party or parties shall be entitled to receive from
the other party or parties reasonable attorneys’ fees, costs and necessary
disbursements in addition to any other relief to which the prevailing party or
parties may be entitled.
 
15.    8K Filing and Press Releases. The Company shall file a Form 8K with the
SEC within 5 trading days after the Closing Date setting forth the general terms
of the transaction. Neither party shall issue any press release relating to this
transaction without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed.
 
16.    Successors. This Agreement shall inure to the benefit of and be binding
upon Purchasers, MAG and the Company and their respective successors and legal
representatives, and nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any other person any legal or equitable
right, remedy or claim under or in respect of this Agreement, or any provisions
herein contained; this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person. Neither the Company nor any Purchaser may
assign this Agreement or any rights or obligation hereunder without the prior
written consent of the other party.
 
17.    No Waiver; Modifications in Writing. No failure or delay on the part of
the Company, MAG or any Purchaser in exercising any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to the Company, MAG or any Purchaser at law or in
equity or otherwise. No waiver of or consent to any departure by the Company,
MAG or any Purchaser from any provision of this Agreement shall be effective
unless signed in writing by the party entitled to the benefit thereof, provided
that notice of any such waiver shall be given to each party hereto as set forth
below. Except as otherwise provided herein, no amendment, modification or
termination of any provision of this Agreement shall be effective unless signed
in writing by or on behalf of each of the Company, MAG and the Purchasers. Any
amendment, supplement or modification of or to any provision of this Agreement,
any waiver of any provision of this Agreement, and any consent to any departure
by the Company, MAG or any Purchaser from the terms of any provision of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which made or given. Except where notice is specifically required by
this Agreement, no notice to or demand on the Company in any case shall entitle
the Company to any other or further notice or demand in similar or other
circumstances.
 
18.     Entire Agreement. This Agreement, together with Transaction Documents,
constitutes the entire agreement among the parties hereto and supersedes all
prior agreements, understandings and arrangements, oral or written, among the
parties hereto with respect to the subject matter hereof and thereof.
 
 
 
16

--------------------------------------------------------------------------------

 
 
19.    Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby.
 
20.    APPLICABLE LAW. THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT, AND
THE TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO
PROVISIONS RELATING TO CONFLICTS OF LAW TO THE EXTENT THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY. THE PARTIES HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREE THAT ACTIONS, SUITS OR PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS AGREEMENT MAY BE BROUGHT ONLY IN STATE OR FEDERAL
COURTS LOCATED IN THE CITY OF LOS ANGELES, CALIFORNIA AND HEREBY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS FOR SUCH PURPOSE.
 
21.    Counterparts. This Agreement may be executed in two or more counterparts
and may be delivered by facsimile transmission, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 
22.    If the foregoing correctly sets forth our understanding, please indicate
your acceptance thereof in the space provided below for that purpose, whereupon
this Agreement shall constitute a binding agreement among the Company, the
Purchasers and MAG.
 

       
Very truly yours,
INVISA, INC.
 
   
   
    By:   /s/ Stephen A. Michael  

--------------------------------------------------------------------------------

Stephen A. Michael   Acting President

 
 


 
17

--------------------------------------------------------------------------------

 
 

 
Asset Managers International, Ltd.
a British Virgin Islands international business company
 
 
 
By: ______________________________
Print Name: _______________________
Title: _____________________________
Address for notice to Asset Managers:
 
88 Baker Street, London, W1 U 6TQ, UK,
Attention: Lewis Chester;
 
With a copy to: Asset Managers Int’l Ltd., c/o
Olympia Capital (Ireland) Limited, Harcourt
Center, 6th Floor, Block 3, Harcourt Road,
Dublin 2, Ireland, Facsimile: 44(207) 299-9988
   
M.A.G. CAPITAL, LLC
 
 
By:_____________________
Name: David Firestone
Its: Managing Member
 
 
 
Mercator Momentum Fund III, LP
 
By: M.A.G. Capital, LLC
Its: General Partner
 
_____________________
            David Firestone
            Managing Member
 
Monarch Pointe Fund, Ltd.
 
 
By:_____________________
Name: David Firestone
Its: President
 
Addresses for Notice to MAG, Mercator
Momentum Fund III, LP and Monarch Pointe Fund, Ltd.:
 
M.A.G. CAPITAL, LLC
555 South Flower Street, Suite 4200
Los Angeles, California 90071
Attention: David Firestone
Facsimile: (213) 533-8285
 
with copy to:
 
David C. Ulich, Esq.
Sheppard, Mullin, Richter & Hampton LLP
333 South Hope Street, 48th Floor
Los Angeles, California 90071
Facsimile: (213) 620-1398
 



 
 
Mercator Momentum Fund III, LP
 
Monarch Pointe Fund, Ltd.
 
Asset Managers International, Ltd.
 
M.A.G. CAPITAL, LLC
 
Total
 
Purchase Price
 
$
100,000
 
$
200,000
 
$
700,000
 
$
-
 
$
1,000,000
 
Series B Stock
   
1,000
   
2,000
   
7,000
   
-
   
10,000
 
Warrants @ $0.30
   
198,000
   
402,000
   
1,750,000
   
150,000
   
2,500,000
 



 


 
18

--------------------------------------------------------------------------------

 
 
 
Schedule A
 
Direct and Indirect Subsidiaries of INVISA, INC.
 

                                                NONE
 






 

--------------------------------------------------------------------------------

 
 
 
Schedule B
 
Company Capitalization
Authorized:
Preferred- 5,000,000 shares
Common- 95,000,000 shares


Outstanding at June 30, 2005:
Preferred
Series A 14,500 shares
Common
23,399,272 shares




 

--------------------------------------------------------------------------------

 




Schedule C
 
Piggy back registration rights, convertible line of credit
 




Name
Dollar Amount
Shares of Common Stock Issuable
Chris Maggiore
$50,000/$50,000 option
666,666 shares and 666,666 option shares
Friday Harbour, LLC
$150,000 line of credit
1,999,980 conversion shares


 
Other Arrangements
None




 

--------------------------------------------------------------------------------


 
Schedule D


Violations


None




 

--------------------------------------------------------------------------------

 


Schedule E


Use of Proceeds
$325,000 Expenses related to New Products
$150,000 Expenses relating to general Research and Development
$50,000 Expenses relating to IR & PR
$175,000 Expenses relating to Transaction and registration statement
$300,000 Working Capital






 

--------------------------------------------------------------------------------

 




Schedule F


Criminal Records and Bankruptcies


None








 

--------------------------------------------------------------------------------

 




Exhibit A
 
Warrant
 
See Attached
 


 


 


 
 

--------------------------------------------------------------------------------

 




Exhibit B
 
Certificate of Designations of
Series B Convertible Preferred Stock
of
INVISA, INC.
 


 


 


 
 

--------------------------------------------------------------------------------

 




Exhibit C
 
Form of Legal Opinion
 
 
1.    The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Nevada, with corporate power to own
its properties and to conduct its business.
 
2.    The Company has the corporate power to execute, deliver and perform the
Transaction Documents, including the Exhibits, thereto. The Transaction
Documents have been duly authorized by all requisite corporate action by the
Company and constitute the valid and binding obligations of the Company,
enforceable in accordance with their terms (subject to bankruptcy, equitable
principles and other customary exceptions).
 
(a)    The authorized capital stock of the Company consists of 5,000,000 shares
of Preferred Stock, and 95,000,000 shares of Common Stock.
 
(b)    The shares of the Company's Series B Stock have been duly authorized and,
upon issuance, delivery, and payment therefor as described in the Subscription
Agreement, will be validly issued, fully paid and non-assessable.
 
(c)    The shares of the Company’s Common Stock initially issuable upon
conversion of the shares of Series B Stock sold have been duly authorized and
reserved for issuance and, upon issuance and delivery upon conversion of the
Series B Stock as described in the Certificate of Designations, will be validly
issued, fully paid and non-assessable.
 
(d)    The shares of the Company's Common Stock issuable upon exercise of the
Warrants have been duly authorized and reserved for issuance, and upon issuance,
delivery, and payment therefor in accordance with the Warrants, will be validly
issued, fully paid and non-assessable.
 
3.    The Company's execution and delivery of the Transaction Documents and the
issue and sale of the Series B Stock and the Warrants, on the terms and
conditions set forth in the Subscription Agreement, will not violate any law of
the United States or the State of Nevada, any rule or regulation of any
governmental authority or regulatory body of the United States or the State of
Nevada or any provision of the Company's Articles of Incorporation or Bylaws.
 
4.    No consent, approval, order or authorization of, and no notice to or
filing with, any governmental agency or body or any court is required to be
obtained or made by the Company for the issuance and sale of the Series B Stock
and the Warrants pursuant to the Transaction Documents, except such as have been
obtained or made and such as may be required under applicable securities laws.
 
5.    On the assumption that the representations of the Purchasers and MAG in
the Subscription Agreement are correct and complete, the offer and sale of the
Series B Stock and the Warrants pursuant to the terms of the Subscription
Agreement are exempt from the registration requirements of Section 5 of the
Securities Act of 1933, as amended, and from the qualification requirements of
California securities statutes and regulations, and, under such securities laws
as they presently exist, the issuance of the Company's Common Stock upon
conversion of the Series B Stock and exercise of the Warrants would also be
exempt from such registration and qualification requirements.
 
6.    We know of no pending or overtly threatened action, proceeding or
governmental investigation with respect to the Company’s sale of Series B Stock
and Warrants pursuant to the Transaction Documents.
 


 


 
 

--------------------------------------------------------------------------------

 




Exhibit D
 
Registration Rights Agreement
 
See attached


 
 

